Citation Nr: 0533784	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  00-15 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel







INTRODUCTION

The veteran had active service from April 1970 to January 
1972.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied the veteran's claim for service connection for 
PTSD.

The veteran indicated in a May 2000 substantive appeal (Form 
9) that he desired a hearing before a Veterans Law Judge at 
the RO (i.e., Travel Board hearing).  However, in a July 2005 
correspondence, the veteran withdrew the hearing request.  
38 U.S.C.A. § 20.704(d) (2005).
 

FINDINGS OF FACT

1.  There is competent evidence of a current diagnosis of 
PTSD.

2.  The veteran did not serve in a combat zone, to include 
Vietnam during the Vietnam era.

3.  The veteran's claimed stressors while on active duty are 
not verified by service records or credible evidence; 
accordingly, there is no medical evidence of a nexus between 
his PTSD and claimed in-service stressors.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of a 
statement of the case (SOC) dated in May 2000, supplemental 
statements of the case (SSOC) dated in August 2000, January 
2004 and November 2004, and a letter regarding the VCAA in 
June 2003, the veteran was provided with the applicable law 
and regulations and given adequate notice as to the evidence 
needed to substantiate his claim and the evidence not of 
record that is necessary.  The June 2003 letter advised the 
veteran that VA would attempt to obtain records of private 
medical treatment if the veteran identified the treatment and 
provided authorization to do so.  The veteran was notified 
and aware of the evidence needed to substantiate his claim 
and the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself and 
VA in obtaining such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 

The Board is satisfied that the RO has provided all notice as 
required by the VCAA, including asking him to submit 
everything he has which is pertinent to the claims.  The 
November 2003 VCAA letter specifically asked the veteran to 
tell the RO if he knew of any additional evidence he would 
like considered.  This request of the veteran implicitly 
included a request that if he had any pertinent information, 
he should submit it.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has taken all appropriate action to 
develop the veteran's claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  The 
veteran was not provided notice of the VCAA prior to the 
initial unfavorable RO decision.  This was because the 
initial RO decision preceded the date of the enactment of the 
VCAA.  The RO obviously could not inform the veteran of law 
that did not yet exist.  Moreover, in Pelegrini II, the Court 
of Appeals for Veterans' Claims also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with section 5103(a); § 
3.159(b)(1) because an initial RO decision had already 
occurred.  See also VAOPGCPREC 7-2004.  The Board finds that 
the veteran has not been prejudiced thereby as he has been 
fully informed of the provisions thereof as relevant to his 
claim and afforded the opportunity to identify relevant 
evidence.  VA has also taken all appropriate action to 
develop his claim.  The RO thereafter reviewed his case on 
more than one occasion, without imposing any greater hurdle 
to the grant of service connection due to the prior denial of 
the claim.  There is no prejudicial error resulting from the 
inability to notify the veteran of the VCAA until after the 
initial unfavorable decision.  

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b) (1).  As the Board 
has already indicated above, the veteran was afforded 
numerous opportunities to submit additional evidence.  It 
appears to the Board that the claimant has indeed been 
notified that he should identify or submit any and all 
evidence relevant to the claim.  The failure to use the exact 
language of 38 C.F.R. § 3.159(b)(1) with respect to this 
"fourth element" was harmless, non-prejudicial error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  See 38 
U.S.C.A. § 5103A.  The RO has obtained the veteran's service 
medical records.  In addition, the RO has obtained all 
identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In this case, the Board finds that in the absence of a 
verified in-service PTSD stressor, despite appropriate 
development by the RO, a medical examination and/or opinion 
is not warranted.  Id.  It is pertinent to note in this 
regard that the veteran alleges numerous combat-related 
incidents in Vietnam when the service personnel records do 
not confirm any active duty in Vietnam.

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.  

Factual Background

The veteran contends that while assigned to the Second 
Logical Command in Okinawa, he was sent on temporary duty to 
Vietnam several times.  He further alleges that, while in 
Vietnam, he was exposed to numerous combat situations.

The veteran's DD-214 shows that the veteran had active duty 
from April 1970 to January 1972 but it does not verify that 
the veteran served in Vietnam.  The veteran's personnel 
records indicate that he was assigned to the USARPAC (U.S. 
Army Pacific) in Okinawa.  The veteran's MOS (military 
occupational specialty) was described as light vehicle 
driver.  He received no medals or decorations evincing combat 
duty or any type of duty in Vietnam.    

The veteran's service medical records are negative for any 
findings, treatment, or diagnoses of a psychiatric disorder.

A hospital summary dated in February 1987 from Hudspeth 
Memorial Hospital reveals that the veteran was diagnosed with 
suicidal ideation.

A VA hospital summary dated in September 1991 shows that the 
veteran was admitted to the emergency room after attempting 
to overdose with boric acid.  He reported that in the past he 
had flashbacks of killing Vietnamese, which were triggered by 
helicopter noises.  He was diagnosed with adjustment disorder 
with depressed mood.  

A VA hospital summary dated in February 1992 shows that the 
veteran was diagnosed with adjustment disorder with depressed 
mood.

Hospital records dated in February 1992 from Southwest 
General Hospital show that the veteran received treatment for 
an overdose of pills.

VA outpatient treatment records dated from April to July 2000 
document complaints of flashbacks and intrusive thoughts 
about Vietnam.  In particular, the veteran reported that he 
had cut the throat of a Vietnamese man and that the blood 
gushed out and that he was drenched all over his hands and 
face.  
 
In an August 2000 statement, the veteran's wife reported that 
after returning from the Vietnam the veteran suffered from 
nightmares and flashbacks.  She stated that the veteran had 
witnessed the killing of a fellow soldier as well as many 
Vietnamese people.   

Mental health treatment records dated in August to December 
2000 from West Texas Psychological Associates reveals that 
the veteran was diagnosed with PTSD.  The veteran provided a 
history of service during the Vietnam War.  It was indicated 
that the veteran was exposed to combat experiences, being 
stabbed by a Vietnamese woman, witnessing the death of a 
young boy who was rigged with explosives, and having to kill 
a Vietcong by knife.  

In a September 2000 VA social work psychological assessment, 
the veteran was diagnosed with PTSD.  History obtain from the 
veteran at that time included being in Vietnam for 18 months.  
He claimed that he delivered medical supplies, bombs, trucks, 
rifles, ammunition, grenades, and witnessed a lot of combat.  
The veteran further asserted that he was involved in 
firefights and ambushes.  He indicated that he was on a cargo 
boat, the Sea Leaf, which was attacked by Viet Cong who tried 
to slice his belly open.  The veteran further alleged that he 
then attacked the Viet Cong soldier and killed him by cutting 
him in the neck with a knife.  

Hospital records dated in March 2001 from Shannon West Texas 
Memorial Hospital show that the veteran was diagnosed with 
PTSD, by history.  It was noted that the veteran had a self-
reported history of PTSD, but reported it in an unusual 
fashion (he seemed to have some enjoyment in telling his past 
PTSD experiences).

In a March 2001 statement, the veteran recounted many of the 
same stressors previously provided.  In addition, he stated 
that while he was aboard ship in Cam Rahn Bay, some 
Vietnamese inside the ship were caught stealing cargo.  They 
were shot inside the ship by guards and he saw blood all over 
the place.  His friend Gonzalez was shot as he jumped to the 
driver side of the truck.  He died in the veteran's hands.  
He went to Qui Nhon to deliver cargo and as he finished his 
last trailer, the Viet Cong opened fire.  In Cam Ranh Bay, he 
killed a Vietnamese person with a knife.  In Da Nang, he was 
with some friends a kid was asking them if they would like a 
soda.  A sergeant killed the little boy who was loaded with 
grenades.  He was in Qui Nhon delivering cargo and realized 
that he was driving on bodies.  

A stressor statement was received in May 2001.  The veteran 
listed the following stressors:  witnessing Vietnamese being 
killed by guards as well as open fire on women and children; 
killing a Vietnamese person with his own knife; witnessing 
his friend die; and seeing a river with so much blood.  In 
particular, he alleged that a fellow soldier by the name of 
Gonzalez was killed in 1971.  

In a separate statement received in May 2001, the veteran 
stated that he filled out the stressor statement as best as 
he could and that he could not remember specific dates, 
names, or places where the events occurred.  He stated that 
he was assigned to a unit in Okinawa and his job was to 
operate equipment which loaded and unloaded ships.  He made 
numerous temporary duty trips to different locations in 
Vietnam, usually lasting 3 to 4 weeks at a time.  Because of 
the nature of his duty, he stated that it was almost 
impossible to remember specific dates or locations where 
things happened.  He only remembered his friend Gonzalez by 
his last name.  He thinks the incident where he was killed 
happened near Cam Ranh Bay.  He stated that they were in a 
convoy that was attacked from a hill above them and Gonzalez 
was shot as he got out of the truck.  The veteran stated that 
he was assigned to the same unit - 2nd Logistical Command - 
for the entire time.  The only person that he could remember 
that was in charge of his unit was a Sgt (E-8) Kenner.  He 
did not know of any other medals that he received other than 
the National Defense Service Medal.  He stated that he did 
have other medals but that he burned them along with his 
uniforms when he returned home from the service.

VA outpatient treatment records dated from August 2000 to 
January 2001 reveal diagnoses of PTSD.

The RO sent a copy of the veteran's stressors and other 
pertinent information to the Center for Unit Records Research 
(CURR) in September 2001 for verification.

A response was received from CURR in July 2002.  It was 
stated that there was no indication that the elements of the 
veteran's unit were assigned in Vietnam; however, 
destinations for air cargo operations included Vietnam.  
Official U.S. Army records document that the veteran's unit 
was located in the Ryukyu Islands.  Available U.S. Army 
casualty data lists many individuals named "Gonzales" and 
"Gonzalez" as wounded in action and killed in action during 
the veteran's tour.  In order to further research the 
casualty, the veteran was requested to provide the first name 
of the individual, the date of the incident within a three 
month time frame, and the unit designation to the company 
level.

A response from the National Personnel Records Center (NPRC) 
revealed that there was no evidence in the veteran's file to 
substantiate any service in Vietnam.  The response was based 
on a search of morning reports as well as any records of 
combat zone pay.  

Analysis

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty. See 38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2005).  If a veteran did not engage in combat, his 
statements and testimony are inadequate to prove the 
occurrence of a stressor in service; such a stressor must be 
established by official service records or other credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997); Doran v. Brown, 6 Vet. App. 283 (1994).  [The Board 
notes that 38 C.F.R. § 3.304(f) was amended effective March 
7, 2002; however, the changes pertain primarily to claims 
involving personal assaults. The veteran's contentions do not 
involve a personal assault.]

In this case, the record includes a current diagnosis of PTSD 
based on a recitation by the veteran of his claimed in-
service stressors. Therefore, the key consideration is 
whether the evidence of record documents the occurrence of 
the claimed in-service stressors.  The evidence does not 
indicate that the veteran served in combat or was wounded 
therein. Thus, the record must include credible supporting 
evidence that the claimed in-service stressor actually 
occurred.

The veteran contends that while he was assigned to the Second 
Logical Command in Okinawa aboard the USNS Sea Lift, he was 
sent on temporary duty to Vietnam several times where he was 
involved in numerous combat situations and witnessed the 
death of many Vietnamese civilians.  

Despite various attempts to verify the veteran's assertions, 
there is no indication that the veteran actually took part in 
or was in the immediate vicinity of any combat operations.  
No combat related citations are noted.  In fact, there is no 
credible evidence that he ever served in Vietnam let alone 
engaged in combat there.  Under the circumstances of this 
case, in order for the veteran's claimed stressors to be 
accepted for the purpose of fulfilling the requirements of a 
service connection claim for PTSD, such stressors must be 
verified by credible corroborative evidence.

The RO has attempted to obtain information regarding the 
veteran's stressors and has requested verification from CURR.  
Despite reasonable efforts to assist the veteran, his claimed 
in-service stressors have not been verified.  Research 
conducted by CURR and the NPRC has failed to find any 
credible supporting evidence that his claimed events 
occurred.  Evidence offered by the veteran to support his 
claimed stressors is too vague and lacking in detail to be 
subject to verification.  While the Board recognizes the 
veteran's reports regarding his claimed stressors, the law 
requires additional verification beyond the veteran's 
assertions.  Evidence of a verified stressor upon which a 
diagnosis of PTSD could be based has not been presented.

The veteran clearly has a diagnosis of PTSD; however, this is 
based on a history provided by him, without independent 
verification.  Notwithstanding this diagnosis, service 
connection for PTSD is not warranted because there is no 
credible supporting evidence that the claimed in-service 
stressors occurred.  In the absence of a verified stressor, 
the diagnoses of PTSD are not sufficient to support the 
claim. The Board is not required to accept an unsubstantiated 
diagnosis that the alleged PTSD had its origins in the 
veteran's Vietnam era service (see West v. Brown, 7 Vet. App. 
70, 78 (1994), particularly here where the veteran  is 
claiming Vietnam service and the service personnel records do 
not confirm that he ever set foot in Vietnam.  Since the 
veteran's claimed stressors have not been verified, the 
diagnosis of PTSD was based on a history that is not 
consistent with the record and it may not be relied upon by 
the Board.  See West, 7 Vet. App. at 78.

The rule regarding reasonable doubt is not for application as 
the preponderance of evidence is against the claim.  38 
U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


